 

Exhibit 10.1

﻿

PROMISSORY NOTE

﻿

Principal

Loan DateMaturity

Loan No

Call / Coll

Account

Officer

Initials

﻿

 

 

 

 

 

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing *** has been omitted due to text length limitations.

﻿

﻿

 

 

 

 

Borrower:

FLEXSTEEL INDUSTRIES, INC.

385 BELL ST

DUBUQUE, IA 52001-7004

 

Lender:

MidWestOne Bank

Dubuque – MainStreet

895 Main St.

Po Box 938

Dubuque, IA 52004-0938

(563) 582-1841

﻿

 

 

 

 

Principal Amount: $10,000,000.00Date of Note: December 31, 2019

PROMISE TO PAY.  FLEXSTEEL INDUSTRIES,  INC.  ("Borrower")  promises to pay to
MidWestOne Bank ("Lender"),  or order, in lawful money of the United States of
America, the principal amount of Ten Million &  00/100 Dollars ($10,000,000.00)
or so much as  may  be  outstanding,
 together with interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated from the date of each advance
until repayment of each advance.

PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on June 30,  2020.  In
addition, Borrower will pay regular monthly
payments of all accrued unpaid interest due as of each payment date, beginning January 31,
 2020,  with all subsequent interest payments to be due on the same day of each
month after that.  Unless otherwise agreed or required by applicable
law, payments will be applied first to any accrued unpaid interest; then to principal; then to any escrow or reserve account payments as required
under any mortgage, deed of trust, or other security instrument or security agreement securing this Note; then to any late charges; and then to

any unpaid collection costs.

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the WALL
STREET JOURNAL PRIME RATE (the "Index"). The Index is not necessarily the lowest
rate charged by Lender on its loans. Lender will tell Borrower the current Index
rate upon Borrower's request. The interest rate change will not occur more often
than each DAY. Borrower understands that Lender may make loans based on other
rates as well. Interest on the unpaid principal balance of this Note will be
calculated as described in the "INTEREST CALCULATION METHOD" paragraph using a
rate of 2.000 percentage points under the Index (the "Margin"). If Lender
determines, in its sole discretion, that the Index has become unavailable or
unreliable, either temporarily, indefinitely, or permanently, during the term of
this Note, Lender may amend this Note by designating a substantially similar
substitute index. Lender may also amend and adjust the Margin to accompany the
substitute index.  The change to the Margin may be a positive or negative value,
or zero.   In making these amendments, Lender may take into consideration any
then-prevailing market convention for selecting a substitute index and margin
for the specific Index that is unavailable or unreliable. Such an amendment to
the terms of this Note will become effective and bind Borrower 10 business days
after Lender gives written notice to Borrower without any action or consent of
the Borrower. NOTICE: Under no circumstances will the interest rate on this Note
be less than 3.750% per annum or more than the maximum rate allowed by
applicable law.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360 basis; that is, by applying the ratio of the interest rate
over a  year of 360 days,  multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is
outstanding. All interest payable under this Note is computed using this method. This calculation method results in a higher effective interest
rate than the numeric interest rate stated in this Note.

RECEIPT OF PAYMENTS.  All payments must be made in U.S.  dollars and must be
received by Lender consistent with the following payment instructions:
MidwestOne Bank loan payments can be made in-person, at the night depository,
 by phone,  by mail or through Online and Mobile
Banking. All loan payments must be made in U.S. currency, accompanied by the account number and payment billing notice or payment coupon.
 Every day is a business day, except Saturdays,  Sundays, and federal holidays.

Payments that do not follow these instructions are considered Non-Conforming and
payment crediting may be delayed for up to 5 days.  Conforming Payments received
before the times noted below on a business day are credited to your loan on the
date we receive them.  Conforming payments received after these cutoff times or
on a  Saturday, Sunday or Federal Holiday will be posted the next business day.
 All times noted are Central Time unless otherwise noted.

Payment Types and Cutoff Times

In-Person -  Payments made in-person at any branch location on a  business day
during normal business hours will be credited on that day.
 Principal payments made to Home Equity Line of Credit, Life Line of Credit, and Express Credit will be posted effective the day they are received
which includes Saturday during the hours in which the Branch is open.

By Mail -  Mailed payments must be sent to MidWestOne Bank, P.O.  Box 1700,
 Iowa City,  IA 52244-1700.  Payments received on a business

day during our normal business hours will be credited on that day.

By Phone -  5:00 PM.  Payment instructions can be made by calling any of our
Service Center at 800-247-4418.

Online,  Mobile & Telebanc -  6:00 PM

Night Depository -  9:00 AM

Lender may modify these payment instructions by providing updated payment
instructions to Borrower in writing.

PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due.  Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower's obligation to continue to make
payments of accrued unpaid interest. Rather, early payments will reduce the
principal balance due.  Borrower agrees not to send Lender payments marked "paid
in full", "without recourse", or similar language. If Borrower sends such a
payment, Lender may accept it without losing any of Lender's rights under this
Note, and Borrower will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
"payment in full" of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: MidWestOne Bank, 102 S. Clinton Street, PO Box 1700 Iowa City, IA
52244-1700.

LATE CHARGE.  If a  payment is 15 days or more late,  Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled

payment or $25.00,  whichever is greater.

INTEREST AFTER DEFAULT.  Upon default,  including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 21.000% per annum
based on a year of 360 days.  However,  in no event will the interest rate
exceed the maximum interest rate limitations under applicable law.

DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default")  under this Note:

Payment Default.  Borrower fails to make any payment when due under this Note.

Other Defaults.  Borrower fails to comply with or to perform any other term,
 obligation,  covenant or condition contained in this Note or in  any of the
related documents or to comply with or to perform any term,  obligation,
 covenant or condition contained in any other agreement between Lender
and Borrower.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's  behalf under this  Note or the related
documents is false  or  misleading  in  any  material respect,  either now  or 
at the time made  or furnished  or becomes  false  or misleading at any
time thereafter.

Insolvency.  The dissolution or termination of Borrower's existence as a going
business,  the insolvency of Borrower,  the appointment of a  receiver for any
part of Borrower's  property,  any assignment for the benefit of creditors,
 any type  of  creditor  workout,  or  the  commencement of any proceeding under
any bankruptcy or insolvency laws by or against Borrower.





 

--------------------------------------------------------------------------------

 

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding,  self-help,  repossession or any
other method,  by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a  garnishment of any of
Borrower's accounts,  including deposit accounts,  with Lender.  However,  this
Event of Default shall

not apply if there is a good faith dispute by Borrower as to the validity or
reasonableness of the claim which is the basis of the creditor or

forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies or
a  surety bond for the creditor or forfeiture proceeding,  in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.

Events Affecting Guarantor.  Any  of the  preceding  events  occurs with respect
to  any guarantor,  endorser,  surety,  or  accommodation  party of any of the
indebtedness or any guarantor,  endorser,  surety,  or  accommodation  party 
dies  or  becomes  incompetent,  or  revokes  or  disputes the validity of,  or
liability under, any guaranty of the indebtedness evidenced by this Note.

Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change.  A  material adverse change occurs in Borrower's financial
condition,  or Lender believes the prospect of payment or

performance of this Note is impaired.

Insecurity.  Lender in good faith believes itself insecure.

Cure Provisions.  If any default,  other than a  default in payment,  is curable
and if Borrower has not been given a  notice of a  breach of the same provision
of this Note within the preceding twelve (12) months,  it may be cured if
Borrower,  after Lender sends written notice to Borrower demanding cure of such
default: (1) cures the default within ten (10) days; or (2) if the cure requires
more than ten (10) days, immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

﻿

LENDER'S RIGHTS.  Upon default,  Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest

immediately due,  and then Borrower will pay that amount.

ATTORNEYS'  FEES;  EXPENSES.  Lender may hire or pay someone else to help
collect this Note if Borrower does not pay.  Borrower will pay Lender that
amount.  This includes, subject to any limits under applicable law,  Lender's
 attorneys'  fees and Lender's legal expenses, whether or not there is  a
 lawsuit, including without limitation all attorneys'  fees and legal expenses
for bankruptcy proceedings (including efforts to modify 
or vacate any automatic stay or injunction), and appeals. If not prohibited by applicable law, Borrower also will pay any court costs, in addition
to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any action, proceeding, or counterclaim brought by either Lender

or Borrower against the other.

GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and,  to the extent not preempted by federal law,  the laws of

the State of Iowa without regard to its conflicts of law provisions.  This Note
has been accepted by Lender in the State of Iowa.

RIGHT OF SETOFF.  To the extent permitted by applicable law,  Lender reserves a
right of setoff in all Borrower's  accounts with Lender (whether checking,
savings,  or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
 However,  this does not include any IRA or Keogh accounts,  or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
Lender,  to the extent permitted by applicable law,  to charge or setoff all
sums owing on the debt against any and all such accounts.

COLLATERAL. This loan is unsecured.

LINE OF CREDIT.  This Note evidences a  revolving line of credit.  Advances
under this Note, as well as directions for payment from Borrower's
 accounts, may be requested orally or in writing by Borrower
or by an authorized person. Lender may, but need not, require that all oral requests
be confirmed in writing.  Borrower agrees to be liable for all sums either: (A)
 advanced in accordance with the instructions of an authorized person or (B)
 credited to any of Borrower's  accounts with Lender.  The unpaid principal
balance owing on this Note at any time may be
evidenced by endorsements on this Note or by Lender's internal records, including daily computer print-outs. Lender will have no obligation to
advance funds under this Note if: (A)  Borrower or  any  guarantor is 
in  default under the terms of this Note or any  agreement that  Borrower  or
any guarantor has with Lender,  including any agreement made in connection with
the signing  of  this Note;  (B)  Borrower or  any guarantor  ceases doing
business or is insolvent;  (C)  any guarantor seeks,  claims or otherwise
attempts to limit,  modify or revoke such guarantor's  guarantee of this Note or
any other loan with Lender;  (D)  Borrower has applied funds provided pursuant
to this Note for purposes other than those authorized by Lender; or (E)  Lender
in good faith believes itself insecure.

PURPOSE OF LOAN.  RENEW THE OPERATING LINE OF CREDIT USED TO FUND ACCOUNTS
RECEIVABLE AND INVENTORY.

REQUIRED REPORTING INFORMATION.

INTERIM FINANCIAL STATEMENT.  AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN
SIXTY (60)  DAYS AFTER THE END OF EACH FISCAL QUARTER,  BORROWER AGREES TO
PROVIDE BUSINESS FINANCIAL STATEMENTS PREPARED IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER AND CERTIFIED BY BORROWER AS TRUE,  CORRECT, AND
COMPLETE.

ENTITY FINANCIAL STATEMENT.  AS SOON AS AVAILABLE,  BUT IN NO EVENT LATER THAN
ONE HUNDRED TWENTY (120)  DAYS AFTER THE END OF EACH FISCAL YEAR, BORROWER
AGREES TO PROVIDE ANNUAL BUSINESS FINANCIAL STATEMENTS PREPARED IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER AND CERTIFIED BY BORROWER AS TRUE,  CORRECT,
AND COMPLETE.

ALL FINANCIAL REPORTS REQUIRED TO BE PROVIDED IN THIS NOTE,  SHALL BE PREPARED
IN ACCORDANCE WITH GAAP,  APPLIED ON A

CONSISTENT BASIS,  AND CERTIFIED BY BORROWER AS BEING TRUE AND CORRECT.

PRIOR NOTE.  THIS NOTE RENEWS AND DOES NOT SATISFY OR DISCHARGE NOTE
#4630197651755 EXECUTED ON JANUARY 1,  2019.

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower,
 and upon Borrower's  heirs, personal representatives,

successors and assigns, and shall inure to the benefit of Lender and its
successors and assigns.

GENERAL PROVISIONS.  If any part of this Note cannot be enforced,  this fact
will not affect the rest of the Note.  Lender may delay or forgo enforcing any
of its rights or remedies under this Note without losing them.  Borrower and any
other person who signs, guarantees or endorses this Note,  to the extent allowed
by law, waive presentment,  demand for payment,  and notice of dishonor.  Upon
any change in the terms of this Note,  and unless otherwise expressly stated in
writing,  no party who signs this Note,  whether as maker,  guarantor,
 accommodation maker or endorser,  shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this
loan or release any party or guarantor or collateral; or impair, fail to realize upon or perfect Lender's security interest in the collateral; and take

any other action deemed necessary by Lender without the consent of or notice to
anyone.  All such parties also agree that Lender may modify

this loan without the consent of or notice to anyone other than the party with whom the modification is made.
  The obligations under this Note

are joint and several.

PRIOR TO SIGNING THIS NOTE,  BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE,  INCLUDING THE VARIABLE

INTEREST RATE PROVISIONS.  BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE AND ALL OTHER DOCUMENTS RELATING TO

THIS DEBT.

BORROWER:

﻿

﻿

FLEXSTEEL INDUSTRIES, INC.

﻿

By:

/s/ Marcus D. Hamilton

﻿

Marcus D. Hamilton, Chief Financial Officer,

Secretary and/or Treasurer of FLEXSTEEL INDUSTRIES, INC.

﻿

﻿

﻿

﻿



 

--------------------------------------------------------------------------------